

117 HR 3494 IH: Separation of Powers Restoration Act of 2021
U.S. House of Representatives
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3494IN THE HOUSE OF REPRESENTATIVESMay 25, 2021Mr. Fitzgerald (for himself, Mr. Armstrong, Mr. Buck, Mr. Lamborn, Mr. Reschenthaler, and Mr. Palmer) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 5, United States Code, to clarify the nature of judicial review of agency interpretations of statutory and regulatory provisions.1.Short titleThis Act may be cited as the Separation of Powers Restoration Act of 2021.2.Judicial review of statutory and regulatory interpretationsSection 706 of title 5, United States Code, is amended—(1)by striking To the extent necessary and inserting (a) To the extent necessary;(2)by striking decide all relevant questions of law, interpret constitutional and statutory provisions, and;(3)by inserting after of the terms of an agency action the following and decide de novo all relevant questions of law, including the interpretation of constitutional and statutory provisions, and rules made by agencies. Notwithstanding any other provision of law, this subsection shall apply in any action for judicial review of agency action authorized under any provision of law. No law may exempt any such civil action from the application of this section except by specific reference to this section; and (4)by striking The reviewing court shall— and inserting the following: (b)The reviewing court shall—.